Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to a 371 application filed on 04/17/2020 claiming priority to PCT/JP2018/037145 filed on 10/04/2018, in which claims 1-17 are pending and are being examined.

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority date for application JAPAN 2017-207292 filed on 10/26/2017. Priority documents are submitted on 04/17/2020. 

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit, a prediction section, etc., in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the current published specification shows the limitations are referred in Fig. 6, Fig. 21, [0008], [0009], [0013], [0015], [0042], [0105], [0127], etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A program is not a process, machine, manufacture, or composition of matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations, an acquisition unit, a prediction section, etc., invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the current published specification shows the limitations are referred in Fig. 6, Fig. 21, [0008], [0009], [0013], [0015], [0042], [0105], [0127], etc., but fails to describe any structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 04/17/2020, 05/14/2020 and 07/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Examiner’s Note

Claims 1-10 refer to "An information processing apparatus”, Claims 11-14 refer to "An information processing method”, Claim 15 refers to "A program”, and, Claims 16-17 refer to "An observation system”. Claims 11-17 are similarly rejected in light of rejection of claims 1-10, any obvious combination of the rejection of claims 1-10, or the differences are obvious to the ordinary skill in the art. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyota (US 20100208960 A1) in view of Oonishi et al. (US 20100195877 A1), hereinafter Oonishi, further in view of Honda et al. (JP 2009044974 A), hereinafter Honda. Honda is cited in IDS.	

	Regarding claim 1, Kiyota discloses an information processing apparatus comprising (Abstract): an acquisition section that acquires a plurality of chronologically captured observation images of a fertilized egg (Fig. 5), and culture environment information regarding the fertilized egg; and a prediction section that predicts ([0008]), using the plurality of observation images and the culture environment information, a period of time necessary until the fertilized egg reaches a specified form of development, and a quality of the fertilized egg in the form of development ([0034], [0076], [0102], [0131]-[0132]).  
	Kiyota discloses all the elements of claim 1 but Kiyota does not appear to explicitly disclose in the cited section chronologically captured; a quality of the fertilized egg.
	However, Oonishi from the same or similar endeavor teaches chronologically captured (Fig. 3); a quality of the fertilized egg (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyota to incorporate the teachings of Oonishi to obtain beneficial information for the growth process (Oonishi, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Kiyota in view of Oonishi discloses all the elements of claim 1 but they not appear to explicitly disclose in the cited section prediction.
	However, Honda from the same or similar endeavor teaches prediction ([0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiyota in view of Oonishi to incorporate the teachings of Honda to predict quality of cells with high accuracy (Honda, [0077]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 1, wherein the prediction section includes a predictor that is generated using an algorithm in which a plurality of pieces of image data of chronologically captured images of a fertilized egg, and culture environment data of the fertilized egg are training data, and using the plurality of observation images and the culture environment information, the predictor predicts the necessary period of time and the quality of the fertilized egg in the form of development (Kiyota, Fig. 5, [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, Honda, [0066]).  

	Regarding claim 3, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 2, wherein using the plurality of observation images and the culture environment information, the predictor calculates a probabilitySP370199WO00 63distribution of the period of time necessary until a fertilized egg reaches the form of development, and a quality score that indicates a quality of the fertilized egg (Kiyota, Fig. 5, [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], Honda, [0066]).  

	Regarding claim 4, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 3, wherein the predictor calculates, as the quality score, a quality of a fertilized egg after an elapse of a necessary period of time, in which the probability of the fertilized egg reaching the form of development after the elapse of the necessary period of time, is highest in the probability distribution (Kiyota, Fig. 5, [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], Honda, [0066]).  

	Regarding claim 5, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 3, wherein the acquisition section further acquires an acquisition request to acquire a fertilized egg cultured for a specified period of time, and the information processing apparatus further comprises a culture environment controller that controls a culture environment of a fertilized egg according to adjustment parameter information regarding the culture environment, the adjustment parameter information being generated by the predictor using the plurality of observation images, the culture environment information, and the acquisition request (Kiyota, Fig. 5, [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], Honda, [0066]). 
 
	Regarding claim 6, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 5, further comprising a determination section that determines whether the quality score for the fertilized egg cultured forSP370199WO00 64 the specified period of time is not less than a specified threshold (Kiyota, Fig. 5, [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], [0015], [0025]-[0027],  Honda, [0066]).  

	Regarding claim 7, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 6, wherein the culture environment controller includes a recognizer that is generated using an algorithm in which environment setting data is training data, and when the determination section has determined that the quality score for the fertilized egg cultured for the specified period of time is not less than the specified threshold, the culture environment controller controls the culture environment of the fertilized egg by applying the adjustment parameter information to the recognizer (Kiyota, Fig. 5, [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], [0015], [0025]-[0027],  Honda, [0036]-[0040], [0066]).  

	Regarding claim 8, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 5, wherein according to the adjustment parameter information, the culture environment controller controls at least one of pH of a culture solution used to culture a fertilized egg, an osmotic pressure of the culture solution, a concentration of hormone included in the culture solution, a concentration of a nutrient included in the culture solution, a temperature in an incubator used to culture the fertilized egg, humidity in the incubator, an oxygen concentration in the incubator, a partial pressure of oxygen in the incubator, a partial pressure of carbon dioxide in the incubator, or illumination intensity of a light source that irradiates light onto the fertilized egg (Kiyota, Fig. 5, [0028], [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], [0015], [0025]-[0027],  Honda, [0036]-[0040], [0066]).  

	Regarding claim 9, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 1, wherein the acquisition section acquires, as the culture environment information, at least one of pH of a culture solution used to culture the fertilized egg, an osmotic pressure of the culture solution, a concentration of hormone included in the culture solution, a concentration of a nutrient included in the culture solution, a temperature in an incubator used to culture the fertilized egg, humidity in the incubator, an oxygen concentration in the incubator, a partial pressure of oxygen in the incubator, a partial pressure of carbon dioxide in the incubator, or illumination intensity of a light source that irradiates light onto the fertilized egg (Kiyota, Fig. 5, [0028], [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], [0015], [0025]-[0027],  Honda, [0036]-[0040], [0066]).  

	Regarding claim 10, Kiyota in view of Oonishi further in view of Honda discloses the information processing apparatus according to claim 1, wherein using the plurality of observation images and the culture environment information, the prediction section predicts a period of time necessary until the fertilized egg reaches early blastocyst, blastocyst, or expanded blastocyst (Kiyota, Fig. 5, [0028], [0034], [0076], [0102], [0131]-[0132], Oonishi, Fig. 2-3, [0174], [0015], [0025]-[0027],  [0123]-[0124], blastocyst, Honda, [0036]-[0040], [0066]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487